Exhibit 10.2

 

TENDER AGREEMENT

 

BETWEEN

 

Microtek International Inc. as Seller

 

AND

 

InterVideo Digital Technology Corp., as Purchaser

 

Dated as of March 12, 2005



--------------------------------------------------------------------------------

TENDER AGREEMENT

 

This TENDER AGREEMENT, dated as of March 12, 2005 (this “Agreement”), is made by
and among:

 

Microtek International Inc., a company organized pursuant to the laws of the
Republic of China and its directly or indirectly owned subsidiaries (“Seller”);
and

 

InterVideo Digital Technology Corp., a company organized pursuant to the laws of
the Republic of China (the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Purchaser wishes to acquire control of at least a majority of the
common stock, par value NT $10 per share (“Common Shares”), of Ulead Systems
Inc. (the “Target Company”);

 

WHEREAS, on the date hereof, the Seller (including its directly or indirectly
owned subsidiaries) is the record and beneficial owner of 7,764,000 shares of
the Common Shares of the Target Company (the “Target Shares”);

 

WHEREAS, the Seller wishes to sell or caused to be sold, all of the Target
Shares to the Purchaser and the Purchaser wishes to purchase all of the Target
Shares from the Seller on the terms and subject to the conditions of this
Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth hereinafter, the Parties hereby agree as follows:

 

Article 1. Transfer, and Purchase Price

 

1.1 Transfer of Target Shares. Upon the terms and subject to the conditions set
forth herein, and relying on the representations, warranties and covenants
contained herein, at the Closing (as defined in Article 2.5), the Seller shall
sell or cause to be sold all of the Target Shares to the Purchaser, free and
clear of any liens or encumbrances, and the Purchaser or its designated person
shall purchase all of the Target Shares from the Seller in accordance with
Article 2. The number of Target Shares to be sold by the Seller and its directly
or indirectly owned subsidiaries is set forth on Schedule 1 hereto.

 

1.2 Purchase Price. The price for the sale and purchase of the Target Shares
hereunder shall be NT$30 per share and the aggregate purchase price for all
Target Shares (the “Purchase Price”) shall be NT$232,920,000.



--------------------------------------------------------------------------------

1.3 Form of Consideration. The Purchase Price shall be payable by the Purchaser
in cash with NT dollars, in accordance with Article 2.

 

Article 2. Tender of Target Shares and Closing

 

2.1 The Purchaser shall, subject to the terms of this Agreement, acquire the
Target Shares pursuant to a Qualifying Tender Offer (as defined in Article 2.2
below) to be commenced within three (3) Taipei business days after the date
hereof.

 

2.2 Within the Tender Offer Period (as defined below), the Seller shall tender
all of the Target Shares into the Qualifying Tender Offer by taking any and all
appropriate actions for such share tender, including but not limited to (i)
delivering to the tender agent appointed by the Purchaser with respect to the
Qualifying Tender Offer (the “Tender Agent”) (1) the Taiwan Securities Central
Depository Co., Ltd. (“TSCD”) securities deposit books (the “Deposit Books”)
representing its ownership of the Target Shares and (2) the necessary assignment
forms duly endorsed by Seller (“Assignment Documents”) for the transfer of the
Target Shares and (ii) causing Seller’ securities broker to deliver to the
Tender Agent a signed application to tender the Target Shares through the book
entry system.

 

For the purposes hereof, a “Qualifying Tender Offer” shall be a tender offer for
the purchase of not less than 30.1 % and not more than 65% of the Common Shares
of the Target Company issued as the date hereof and as of the Closing Date,
commenced by the Purchaser or its designated person in accordance with
applicable law, provided that: (i) the price per Target Share to be paid to the
Seller and other shareholders of the Target Company who shall have tendered into
the Qualifying Tender Offer shall be equal to NT$30 (including the applicable
securities transaction tax to be withheld) and such amount shall be paid in
cash, (ii) the conditions precedent to the closing of the tender offer are set
forth in Schedule 3, and (iii) the Tender Offer Period shall be not less than 30
days. The term “Tender Offer Period” shall mean the period during which Common
Shares of the Target Company may be tendered in a Qualifying Tender Offer.

 

2.3

Promptly following the annual shareholders meeting of the Target Company for
year 2005 which is scheduled to be held on March 29, 2005 (together with any
adjournments or substitute meetings, the “2005 AGM”), the Seller shall cause the
Target Company to submit to Taiwan Stock Exchange (the “TSE”) and TSCD (i) the
Target Company’s application for an approval from the TSE (“TSE Approval”) to
release 6,827,000 Target Shares held by the Seller that are subject to transfer
restrictions and requirements of the TSE (the “Lock-up Shares”), and (ii) the
consent letter of two new directors elected in the 2005 AGM (one of which is
nominated by the Purchaser or its designated person and the other is nominated
by a BVI corporate entity affiliated with the Seller (“BVI Holdco”), consenting
to

 

- 2 -



--------------------------------------------------------------------------------

 

the replacement of the Lock-up Shares with an equivalent number of Common Shares
held by the new directors (the “Replacement Shares”), the number of such shares
to be provided is as set out in Schedule 2; and

 

2.4 On the 20th day of the Tender Offer Period, Seller and the Purchaser, or
their respective representatives, shall meet in person or by conference call to
confirm whether the conditions to Seller’s obligation to tender shall have been
satisfied, and if such conditions are not satisfied, the Seller and Purchaser
shall cooperate in good faith to attempt to cause such conditions to be
satisfied. If the Lock-up Shares have not been able to be released by the TSCD,
the Purchaser shall use its reasonable best efforts to cause the extension of
the Tender Offer Period to facilitate the tender of such Lock-up Shares.

 

2.5 As soon as practicable following the expiration of the Tender Offer Period
and subject to the full satisfaction of the conditions set out in the Qualifying
Tender Offer which are the same as set forth in Schedule 3, the Purchaser shall,
on the closing date stipulated in the Qualifying Tender Offer (the “Closing
Date”), cause the Tender Agent to (i) withhold the applicable securities
transaction tax and pay such tax to the relevant taxing authority and (ii) pay
to Seller by a check in an amount equal to the Purchase Price, net of the
applicable securities transaction tax, postages and other reasonable and
necessary costs associated with payment, against the transfer of all title to,
rights and interests in, the Common Shares, including the Target Shares that
have been tendered in the Qualifying Tender Offer to the Purchaser (the
“Closing”).

 

2.6 In the event that the total Common Shares tendered by the shareholders of
the Target Company in the Qualifying Tender Offer exceed the maximum number of
the Common Shares to be purchased as set out in the Qualifying Tender Offer
which is 65% of the Common Shares of the Target Company (“Purchase Cap”), the
Purchaser may choose to either (i) increase the Purchase Cap or (ii) purchase
the Common Shares only up to the Purchase Cap from each tendered shareholder on
pro rata basis. If the Purchaser chooses to purchase from each tendered
shareholder (including the Seller) on pro rata basis, the Purchaser may choose
(but shall not be obliged) to purchase the balance of the Target Shares from the
Seller after the Closing of the Qualifying Tender Offer on the terms and
conditions to be agreed by both parties.

 

Article 3. Representations and Warranties of Seller

 

Seller hereby makes the representations and warranties to the Purchaser on the
date hereof and throughout the Closing Date:

 

(a) Organization and Good Standing. Seller is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation. Seller has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now conducted.

 

- 3 -



--------------------------------------------------------------------------------

(b) Authorization of Agreements. Seller has all requisite corporate power,
authority and legal capacity to execute, deliver and perform this Agreement, and
each other agreement, document, instrument or certificate contemplated by this
Agreement or to be executed by Seller in connection with the consummation of the
transactions contemplated by this Agreement (collectively, together with this
Agreement the “Seller Documents”), and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by
Seller of this Agreement and the Seller Documents have been, and at the Closing,
the execution, delivery and performance of the other Seller Documents will have
been, duly authorized and this Agreement and each of the Seller Documents (when
executed) constitutes legal, valid and binding obligations of the Seller,
enforceable against them in accordance with their respective terms.

 

(c) Conflicts. Neither the execution and delivery by the Seller of this
Agreement and the Seller Documents, nor the compliance by the Seller with any of
the provisions hereof or thereof, including, without limitation, the
consummation of the transactions contemplated hereby, will (i) conflict with, or
result in the breach of, any provision of the articles of incorporation or
by-laws of the Seller, or (ii) violate any statute, rule, regulation, order or
decree of any governmental body by which the Seller is bound.

 

(d) Consents. Other than the filing to be made by the Seller pursuant to Article
22-3 of the ROC Securities and Exchange Law, no consent, waiver, order or permit
of, or declaration or filing with, or notification to, any person or any
government agency or stock exchange is required on the part of the Seller in
connection with the execution and delivery by the Seller of this Agreement or
the Seller Documents, or the compliance by the Seller with any of the provisions
hereof or thereof, including, without limitation, the consummation of the
transactions contemplated hereby. Other than as provided herein, neither the
Seller nor any of its directors, officers, subsidiaries and affiliates is a
party or subject to any agreement or understanding which affects or relates to
the voting or giving of written consents by any director, supervisor or security
holder of the Target Company with respect to any security of the Target Company.

 

(e)

Ownership of Target Shares. The Seller owns on the date hereof, free and clear
of all liens or encumbrances, such number of the Target Shares as set forth in
Schedule 1 hereto and it has the power and authority to sell, transfer, assign
and deliver the Target Shares as provided in this Agreement, except for the
Lock-up Shares which

 

- 4 -



--------------------------------------------------------------------------------

 

are subject to the TSE selling restrictions and upon release thereof from the
TSCD, the Seller shall have the power and authority to sell, transfer, assign
and deliver upon the Closing and the transfer of the Target Shares to the
Purchaser or its designated person at the Closing will convey to the Purchaser
legal and beneficial title and ownership of the Target Shares, free and clear of
any and all liens or encumbrances.

 

Article 4. Representations And Warranties of the Purchaser

 

The Purchaser hereby makes the representations and warranties to Seller on the
date hereof and throughout the Closing Date.

 

(a) Organization and Good Standing. The Purchaser is a corporation duly
organized, and validly existing and in good standing under the laws of the ROC
and has all requisite corporate power and authority to own, lease and operate
its properties and to carry on its business as now conducted.

 

(b) Authorization of Agreement. The Purchaser has all requisite corporate power,
authority and legal capacity to execute, deliver and perform this Agreement and
each other agreement, document, instrument or certificate contemplated by this
Agreement or to be executed by the Purchaser in connection with the consummation
of the transactions contemplated by this Agreement (collectively, together with
this Agreement, the “Purchaser Documents”), and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by the
Purchaser of this Agreement and the Purchaser Documents have been, and at the
Closing, the execution, delivery and performance of the Purchaser Documents will
have been, duly authorized and this Agreement and each of the other Purchaser
Documents (when executed) constitutes legal, valid and binding obligations of
the Purchaser, enforceable against it in accordance with their respective terms.

 

(c) Conflicts. Neither the execution and delivery by the Purchaser of this
Agreement and the Purchaser Documents, nor the compliance by the Purchaser with
any of the provisions hereof or thereof, including without limitation, the
consummation of the transaction contemplated hereby, will (i) conflict with, or
result in the breach of, any provision of the Purchaser’s organizational
documents, or (ii) violate any statute, rule, regulation, order or decree of any
governmental body by which the Purchaser is bound.

 

Article 5. (intentionally deleted)

 

- 5 -



--------------------------------------------------------------------------------

Article 6. Covenants

 

6.1 Other Actions. Each of the Seller and the Purchaser shall use its reasonable
best efforts to (i) take all actions necessary or appropriate to consummate the
transactions contemplated by this Agreement, (ii) procure that its
representations and warranties set forth in this Agreement remain true and
accurate through and on the Closing Date and (iii) cause the fulfillment at the
earliest practicable date of all of the conditions precedent to the parties’
obligations to consummate the transactions contemplated by this Agreement.

 

Without limiting the generality of Article 6.1, it is understood and agreed that
promptly following the 2005 AGM, the Seller shall cause the Target Company to
make all necessary filings with the TSE and the TSCD in order for the Lock-up
Shares be released to and tendered by the Seller to consummate the transactions
contemplated hereby.

 

6.2 Election of New Directors and Supervisors. Seller shall cause all of the
directors and supervisors appointed by Seller on the date hereof to the Target
Company to resign or be removed as of the 2005 AGM to allow re-election. Both
parties shall use their respective reasonable best effort to support that two
(2) new directors out of seven (7) board seats are nominated by BVI Holdco and
two (2) new directors (including one independent director) are nominated by the
Purchaser at the election for directors in the 2005 AGM. Both Parties shall also
use their respective reasonable best effort to support that two (2) new
supervisors (including one independent supervisor) out of three (3) supervisors
are nominated by the Purchaser at the election for supervisors in the 2005 AGM.
The Seller shall vote, and the Purchaser shall cause its affiliates to vote in
favor of the foregoing directors and supervisors in the 2005 AGM.

 

6.3 Covenants With Respect to the Lock-up Shares.

 

  (a) Promptly following the 2005 AGM, the Purchaser shall issue a consent
letter consenting to provide 6,665,750 Common Shares of the Target Company to
the TSCD for the replacement of the Lock-up Shares, provided that (i) new
directors and supervisors in the Target Company shall have been elected pursuant
to Article 6.2, and (ii) BVI Holdco shall have issued the consent letter
consenting to provide up to 1,000,000 Common Shares of the Target Company to the
TSCD for the replacement of the Lock-up Shares and (iii) the Seller is not in
default of Article 6.4.

 

  (b) Promptly following the receipt by the Target Company of TSE Approval, the
Seller shall cause the Target Company to deliver to the Purchaser and Seller a
copy of such TSE Approval.

 

- 6 -



--------------------------------------------------------------------------------

  (c) Promptly following the release by the TSCD of the Lock-up Shares and the
delivery of such certificates to Seller, Seller shall make the share tender as
specified in Article 2.2.

 

  (d) If the Lock-up Shares cannot be released prior to the expiration of the
Tender Offer Period, the Purchaser shall purchase the Lock-up Shares unsold in
the Qualifying Tender Offer at the Purchase Price to the extent permissible
under the applicable laws, and the Seller and Purchaser shall cooperate with
each other in good faith to complete such sale.

 

6.4 No Shop. From the date hereof and until the Closing Date or the date of the
termination of this Agreement, whichever is earlier, Seller shall not, directly
or indirectly, solicit, initiate or participate in any way in discussions or
negotiations with, or provide any information or assistance to, any person,
firm, corporation or other entity (other than Purchaser) concerning any
purchase, sale or other disposition of the Target Shares or any other Common
Shares of the Target Company held by the Seller (if any) or assist or
participate in, facilitate, negotiate or encourage any offer, effort or attempt
by any other person to purchase, sell or dispose of the Target Shares or any
other Common Shares of the Target Company held by the Seller (if any), except as
expressly contemplated by this Agreement. Seller shall promptly communicate to
Purchaser the terms of any offer, proposal or contract which it may receive or
which it may become aware with respect to any such transaction.

 

Article 7. Conditions To The Closing

 

7.1 Conditions to the Closing, etc.

 

  (a) Conditions to the Obligations of Each Party. The obligations of the
parties to consummate the transactions contemplated by this Agreement in
connection with the transfer of the Target Shares shall be subject to the
fulfillment, or waiver by the parties, on or prior to the Closing Date of each
of the following conditions:

 

  (i) all government approvals, authorizations, filings required for
consummation of the transactions contemplated by this Agreement shall have been
obtained; and

 

  (ii) there shall not be in effect any injunction or restraining order or other
similar order issued by any governmental body restraining or prohibiting the
consummation of the transactions contemplated by this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

  (b) Conditions to the Obligation of Seller. The obligation of Seller to
consummate the transactions contemplated by this Agreement in connection with
the transfer of the Target Shares by means of tender in the Qualifying Tender
Offer shall be subject to the fulfillment, or waiver by Seller, in its sole
discretion, of each of the following additional conditions on or prior to the
Closing Date:

 

  (i) the Purchaser’s representations and warranties in this Agreement shall be
true and correct in all material respects as of the date of this Agreement and
throughout the Closing Date with the same effect as if made on and as of the
Closing Date;

 

  (ii) the Purchaser shall have duly performed and complied in all material
respects with all agreements and conditions required by this Agreement and each
of the other Purchaser Documents to be performed or complied with by them on or
prior to the Closing Date; and

 

  (iii) the Lock-up Shares shall have been released by the TSCD.

 

  (c) Conditions to the Obligations of the Purchaser. The obligation of the
Purchaser to consummate the transactions contemplated by this Agreement in
connection with the transfer of the Target Shares by means of the Qualifying
Tender Offer shall be subject to the fulfillment, or waiver by the Purchaser, in
its sole discretion, of each of the following additional conditions on or prior
to the Closing Date:

 

  (i) the representations and warranties of the Seller in this Agreement shall
be true and correct in all material respects as of the date of this Agreement
and throughout the Closing Date with the same effect as if made on and as of the
Closing Date;

 

  (ii) the Seller shall have duly performed and complied in all material
respects with all agreements and conditions required by this Agreement
(including Article 6.2) and each of the other Seller Documents to be performed
or complied with by them prior to or on the Closing Date;

 

  (iii) the tender by the Seller of all Target Shares shall have been made
without any revocation;

 

  (iv) the conditions precedent set out in the Qualifying Tender Offer as shown
in schedule 3 hereof shall have been fulfilled; and

 

- 8 -



--------------------------------------------------------------------------------

  (v) the Purchaser shall have received a written notice from the Tender Agent
confirming at least 30.1% of Common Shares of the Target Company have been
tendered by the shareholders of the Target Company and such tender shall not
have been revoked.

 

If any of the condition precedents set out in Article 7.1(c)(i) and 7.1(c)(ii)
is not fulfilled or waived by the Purchaser, the Purchaser shall be under no
obligation to purchase any of the Target Shares and the Seller shall, upon
receipt of a written notice from the Purchaser, immediately withdraw all of the
Target Shares from the Qualifying Tender Offer.

 

Article 8. Indemnification

 

Each party (“Indemnifying Party”) hereby agrees to indemnify and hold the other
party and their directors, officers, employees, affiliates, agents, successors
and assigns (“Indemnified Party”) harmless from and against:

 

  (i) any and all losses, liabilities, obligations and damages (collectively,
“Losses”) based upon, attributable to or resulting from the failure of any of
its representations or warranties contained in this Agreement to be true and
correct in all material respects;

 

  (ii) any and all Losses based upon, attributable to or resulting from the
breach of any covenant or other agreement on the part of the Indemnifying Party
under this Agreement; and

 

  (iii) any and all notices, actions, suits, proceedings, claims, demands,
assessments, judgments, costs, penalties and expenses, including attorneys’ and
other professionals’ fees and disbursements incident to any and all Losses with
respect to which indemnification is provided by the Indemnifying Party
hereunder.

 

Article 9. Termination

 

9.1 Inability to Perform Due to Governmental Restrictions. If, due to the
provisions of any law or regulation or order of any relevant governmental body,
this Agreement cannot be performed in whole, the parties may, but shall not be
obligated to, through mutual agreement amend the relevant provisions hereof to
achieve the purpose of this Agreement.

 

9.2 Termination.

 

  (a) This Agreement may be terminated at any time:

 

  (i) by the written agreement of Seller and the Purchaser;

 

- 9 -



--------------------------------------------------------------------------------

  (ii) by Seller or the Purchaser upon written notice to the other party if the
Closing has not occurred prior to May 15, 2005 or such other date agreed upon by
the parties, provided that no such party may terminate this Agreement pursuant
to this Article 9.2(a)(ii) if such party (or any of its affiliates) is then in
breach of this Agreement;

 

  (iii) by the Seller, upon written notice to the Purchaser if any of the
conditions set forth in Article 7.1(a) or 7.1(b) have not been, or if it becomes
apparent that any of such conditions will not be, fulfilled on or prior to the
date specified in Article 9.2(a)(ii), provided that the Seller is not in breach
of this Agreement;

 

  (iv) by the Seller, upon written notice to the Purchaser if the Purchaser is
in material breach of this Agreement and such breach is not cured within 30 days
after notified by the Seller, if such breach may be cured;

 

  (v) by the Purchaser, upon written notice to Seller if any of the conditions
set forth in Article 7.1(a) or 7.1 (c) have not been, or if it becomes apparent
that any of such conditions will not be, fulfilled on or prior to the date
specified in Article 9.2(a)(ii), provided that the Purchaser is not in breach of
this Agreement; or

 

  (vi) by the Purchaser, upon written notice to the Seller if the Seller is in
material breach of this Agreement and such breach is not cured within 30 days
after notified by the Purchaser, if such breach may be cured.

 

  (b) If this Agreement is terminated in accordance with Article 9.2(a), this
Agreement (except Articles 8 and 10 which shall survive any such termination to
the extent as provided in the relevant Articles) will be void and have no
effect, without any liability or obligation on the part of any party hereto in
respect of this Agreement or of the transactions contemplated hereby, provided
that, such a termination will not relieve any party for any liability resulting
from that party’s (or its affiliate’s) breach of this Agreement.

 

  (c) If the Closing does not occur due to the Seller’s not (i) tendering the
Target Shares in the Qualifying Tender Offer pursuant to this Agreement or (ii)
voting all of the Target Shares in support of Article 6.2, the Seller shall pay
to the Purchaser a break-up fee of NTD232,920,000, without prejudice to the
Purchaser’s rights and the remedies available under this Agreement or the
applicable laws. To avoid any doubt, if the Lock-up Shares are not be able to be
released from TSCD due to reasons beyond Seller’s control, the Purchaser shall
not be entitled to the break-up fee.

 

- 10 -



--------------------------------------------------------------------------------

  (d) If the Closing does not occur due to the Purchaser’s not (i) commencing
the Qualifying Tender Offer pursuant to this Agreement, (ii) causing its
affiliates to vote all of the Common Shares held by them in support of Article
6.2, or (iii) paying the Purchase Price pursuant to this Agreement, the
Purchaser shall pay to the Seller a break-up fee of NTD232,920,000, without
prejudice to the Seller’s rights and the remedies available under this Agreement
or the applicable laws.

 

  (e) If the condition set out in Article 7.1(c)(v) is not fulfilled, but the
Purchaser has received a written notice from the Tender Agent confirming that
the total Common Shares of the Target Company tendered are not less than 22.5%
of the Common Shares, the Purchaser may (i) choose to waive such condition and
proceed with the Closing or (ii) choose to not proceed with the Closing and in
such case, the Purchaser shall not be entitled to the break-up fee stipulated
under Article 9.2(c) and the Seller shall not be entitled to the break-up fee
under Article 9.2(d).

 

Article 10. Miscellaneous

 

10.1 Survival of Representations and Warranties. The representations, warranties
and covenants contained in this Agreement shall survive the execution and
delivery of this Agreement and the Closing, regardless of any investigation made
by the parties.

 

10.2 Expenses. Each party shall each bear its own expenses, including, without
limitation, legal fees and expenses incurred in connection with the negotiation
and execution of this Agreement and each other agreement, document and
instrument contemplated by this Agreement, the release of the Lock-up Shares,
the share tender and the consummation of the transactions contemplated hereby
and thereby. Seller shall be responsible for and shall pay the securities
transaction tax and all other transfer and similar taxes levied on Seller in
connection with the transactions contemplated by this Agreement.

 

10.3 Specific Performance. For the avoidance of doubt, to the extent permitted
by applicable law, the obligations of the parties under this Agreement shall be
enforceable by a decree of specific performance issued by any court of competent
jurisdiction, and appropriate injunctive relief may be applied for and granted
in connection therewith. Such remedies shall, however, be cumulative and not
exclusive and shall be in addition to any other remedies which any party may
have under this Agreement or otherwise.

 

- 11 -



--------------------------------------------------------------------------------

10.4 Further Assurances. Each party agrees to execute and deliver such other
documents or agreements and to take such other action as may be reasonably
necessary or desirable for the implementation of this Agreement and the
consummation of the transactions contemplated hereby.

 

10.5 Submission to Arbitration.

 

  (a) Arbitration. With the exception of an action for a decree of specific
performance as described in Article 10.3 hereof, which action may asserted
either in a court of competent jurisdiction pursuant to Article 10.3 hereof or
in arbitration under the provisions of this Article 10.5, any dispute,
controversy or claim arising out of or in connection with this Agreement, or the
breach, termination or invalidity hereof, shall be finally settled by
arbitration in accordance with the ROC Arbitration Law and rules (the “Rules”)
by three arbitrators selected in accordance with said Rules.

 

  (b) Language of Arbitration. The language of the arbitration shall be Chinese.

 

  (c) Binding Nature of Arbitration. The decision of the arbitrators shall be
final and conclusive and shall be binding on the parties. Any award rendered by
the arbitrators may be enforced by any court of competent jurisdiction.

 

  (d) Place of Arbitration. The place of the arbitration shall be Taipei.

 

  (e) Separate Enforceability. This arbitration clause shall be separately
enforceable.

 

10.6 Entire Agreement; Amendments and Waivers. This Agreement (including the
schedules hereto) represents the entire understanding and agreement between the
Parties with respect to the subject matter hereof and can be amended,
supplemented or changed, and any provision hereof can be waived, only by written
instrument making specific reference to this Agreement signed by the party
against whom enforcement of any such amendment, supplement, modification or
waiver is sought. No action taken pursuant to this Agreement, including without
limitation, any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representation, warranty, covenant or agreement contained herein. The waiver by
any party of a breach of any provision of this Agreement shall not operate or be
construed as a further or continuing waiver of such breach or as a waiver of any
other or subsequent breach. No failure on the part of any party to exercise, and
no delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law.

 

- 12 -



--------------------------------------------------------------------------------

10.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Republic of China.

 

10.8 Language. This Agreement has been executed in both English and Chinese
versions. In the event of a conflict or inconsistency between the English
version and Chinese version of this Agreement, the provisions of the English
version shall prevail and be binding on the Parties.

 

10.9 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given when delivered personally or mailed by
certified mail, return receipt requested, to the parties at the addresses set
out in signature pages (or to such other address as a party may have specified
by notice given to the other party pursuant to this provision).

 

10.10 Binding Effect; No Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. Nothing in this Agreement shall create or be deemed to create
any third party beneficiary rights in any person or entity not a party to this
Agreement. No assignment of this Agreement or of any rights or obligations
hereunder may be made by any party (by operation of law or otherwise) without
the prior written consent of the other party and any attempted assignment
without the required consents shall be void.

 

10.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which, when
taken together, shall constitute but one instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

SELLER:

 

By:

 

/s/ Benny Hsu

--------------------------------------------------------------------------------

Name:

 

Benny Hsu

Title:

   

Address:

   

 

PURCHASER:

 

By:

 

/s/ Steve Ro

--------------------------------------------------------------------------------

Name:

 

Steve Ro

Title:

   

Address:

   

 

- 14 -



--------------------------------------------------------------------------------

Schedule 1

 

Target Shares to Be Sold by Seller and its Subsidiary

 

Name of Sellers

--------------------------------------------------------------------------------

 

Number of Target Shares to be Sold

--------------------------------------------------------------------------------

Microtek International Inc.   7,132,000 Microtek Investment Inc.   632,000



--------------------------------------------------------------------------------

Schedule 2

 

Lock-up
Shareholders

--------------------------------------------------------------------------------

  

Number of Lock –up
Shares

--------------------------------------------------------------------------------

  

Replacement Shareholders

--------------------------------------------------------------------------------

Microtek International Inc.,

 

Microtek Investment Inc.

   6,827,000    Purchaser

 

- 2 -



--------------------------------------------------------------------------------

Schedule 3

 

I. Content of Tender Offer

 

Conditions   Tender Offer Period    The Tender Offer Period commences from March
15, 2005 and ends on April 13, 2005. Tender shall be made between 8:30 am to
3:30 pm each business day during the Tender Offer Period.     Purchase Price   

NT$30 per share.

 

Tendering shareholders shall bear the securities transaction tax, bank wire
transfer fee or postage for delivery of payment check by registered mail and
other reasonable and necessary costs regarding payment of the purchase price.

    Number of the Target Shares to be purchased (“Intended Purchased Shares”)   
An aggregate of 50,888,000 common shares representing approximately 65% of
issued common shares of Ulead as of this filing date. Other Terms and Conditions
  1.    The minimum number or percentage of Target Shares that Offeror will
purchase through the tender offer even if the Intended Purchase Shares is not
met    1.   

In case the number of total shares tendered is less than the Intended Purchased
Shares (50,888,000 shares) but is equal to or greater than 23,566,000 shares
representing approximately 30.1% of issued common shares of Ulead, Offeror will
purchase all the shares tendered.

 

            2.    In case the number of total shares tendered is below
23,566,000 but is equal to or greater than 17,615,000 shares representing
approximately 22.5% of issued common shares of Ulead, Offeror has an option to
choose whether to purchase all of the tendered shares and the Offeror will post
a public announcement of its decision.



--------------------------------------------------------------------------------

    2.    Arrangement in case where the number of the tendered shares exceeds
the Intended Purchased Shares.   

If the number of shares tendered exceeds the Intended Purchased Shares
(50,888,000 shares), the Offeror will purchase from all tendering shareholders
on pro rata basis (the total tendered shares divided by the Intended Purchased
Shares) up to the whole unit of 1,000 shares. For the fractional shares, the
Offeror will purchase on random selection.

 

If there are remaining shares after the above-mentioned selection, Masterlink
will, within five (5) business days (inclusive), return the unpurchased shares
from the special TSCD account for this Tender Offer, Account No. 59200342584) to
the TSCD account of the relevant tendered shareholders.

    3.    Other material terms and conditions   

Other material terms and conditions are as follows:

 

              1)    When shareholders made the tender, they are deemed to have
consented to the provision by TSCD of their name, address, ID number (or uniform
code), etc. to MasterLink for the purpose of giving notification or other tender
related matters.               2)    Tendering shareholders shall have clean
ownership and title to the tendered shares, free of all liens or encumbrances.  
            3)    If there occurs any material change in financial or business
conditions of Ulead (including material untrue

 

- 2 -



--------------------------------------------------------------------------------

                   disclosure or omission in its financial statements or other
public filings), the Offeror may terminate this Tender Offer upon receiving the
approval from the securities authority.               4)    Tendering
shareholders shall understand that the successful completion of this Tender
Offer will depend on fulfillment of the conditions precedents and various
factors, including but not limited to whether the number of the tendered shares
meet the minimum threshold, whether the securities authority order the Offeror
to re-file and occurrence of other events that are not caused by the Offeror. If
completion of this Tender Offer requires prior approval from, or filing with,
other government agency pursuant to the applicable laws, the completion
hereunder shall be conditional upon the receipt of such approval or filing and
there exists no prohibition or injunction from other government agency. If the
completion does not take place due to non-fulfillment of such conditions
precedents or events, the tendered shareholders shall, unless otherwise provided
under the laws, bear the risk of the non-completion and market price volatility.
              5)    Tendering shareholders shall bear the securities transaction
tax, bank wire transfer fee or postage for delivery of payment check by
registered mail and other reasonable and necessary costs

 

- 3 -



--------------------------------------------------------------------------------

                   regarding payment of the purchase price. If there are such
other costs, Offeror will post public notice and filing according to the
applicable laws and also post the notice on Masterlink’s website
(www.masterlink.com.tw)               6)    If all the conditions are fulfilled,
Masterlink will pay the purchase price by way of wire transfer within 5 business
days (including 5th business day) and the amount to be wired will the purchase
price, net of the applicable securities transaction tax, bank wire transfer fee
and other relevant costs. Masterlink will pay such applicable tax on behalf of
tendering shareholders pursuant to the relevant laws. If there is an error in
account information of the tendering shareholder or any other circumstance which
results in incomplete wire transfer, Masterlink will pay the purchase price in
form of check (with recipient being specified and endorsement for transfer being
prohibited) by registered mail and the amount stated in the check will the
purchase price, net of the applicable securities transaction tax, postage, and
other relevant costs. Masterlink will pay such applicable tax on behalf of
tendering shareholders pursuant to the relevant laws.               7)    Share
tendered will not be accepted, unless and until tendering shareholders have
deposited its/his/her shares to its/his/her own the book-entry account of Taiwan
Securities Depository Co., Ltd. (“TSCD”).               8)    Please refer to
this Filing Form and Tender Offer Circular for more details.

 

- 4 -



--------------------------------------------------------------------------------

II. Payment of Tender Offer Consideration

 

Payment of Purchase Price        Time         Within 5 business days (including
5th business day) after the end of Tender Offer Period.

 

- 5 -



--------------------------------------------------------------------------------

         Method        

If all the conditions are fulfilled, Masterlink will pay the purchase price by
way of wire transfer within 5 business days (including 5th business day) and the
amount to be wired will the purchase price, net of the applicable securities
transaction tax, bank wire transfer fee and other relevant costs. Masterlink
will pay such applicable tax on behalf of tendering shareholders pursuant to the
relevant laws.

 

If there is an error in account information of the tendering shareholder or any
other circumstance which results in incomplete wire transfer, Masterlink will
pay the purchase price in form of check (with recipient being specified and
endorsement for transfer being prohibited) by registered mail and the amount
stated in the check will the purchase price, net of the applicable securities
transaction tax, postage, and other relevant costs. Masterlink will pay such
applicable tax on behalf of tendering shareholders pursuant to the relevant
laws.

 

The amount stated in the check shall be (the number of purchased shares ×
purchase price ) minus securities transaction tax and postage for registered
mail and other reasonable and necessary costs associated with such payment.
Masterlink will pay such applicable tax on behalf of tendering shareholders
pursuant to the relevant laws.

 

Please also refer to Other Conditions (III) hereafter.

 

- 6 -



--------------------------------------------------------------------------------

         Place        

Masterlink will make the wire transfer of the funds to the tendering
shareholders in the bank account registered with the TSCD.

 

If there is an error in account information of the tendering shareholder or any
other circumstance which results in incomplete wire transfer, Masterlink will
mail the checks to the address which tendering shareholders registered with
their TSCD accounts.

 

III. Closing of the Share Purchase under this Tender Offer

 

Delivery of Shares        Time        

Within 5 business days (including 5th business day) after the end of Tender
Offer Period.

 

       Method        

Through TSCD book entry system by transfer from MasterLink’s special TSCD
account for this Tender Offer (Account No. 59200342584) to the TSCD account of
the Offeror.

 

       Place         MasterLink office: 1-3 F, No. 209,’ Section 1st Fu-Huin
Road, Taipei

 

- 7 -



--------------------------------------------------------------------------------

IV. Arrangement in case where the number of the tendered shares is less than the
Intended Purchased Shares or exceeds the Intended Purchased Shares

 

In the case that the number of the tendered shares is less than the Intended
Purchased Shares or exceeds the Intended Purchased Shares

 

       Arrangement If the Offeror has set a lower threshold to purchase a
certain number or percentage of the Target Shares even though the Intended
Purchased Shares is not met, and that lower threshold is still not reached   1.
  

In case the number of total shares tendered is less than the Intended Purchased
Shares (50,888,000 shares) but is equal to or greater than 23,566,000 shares
representing approximately 30.1% of issued common shares of Ulead, the Offeror
will purchase all the shares tendered.

 

  2.   

In case the number of total shares tendered is below 23,566,000 but is equal to
or greater than 17,615,000 shares representing approximately 22.5% of issued
common shares of Ulead, Offeror has an option to choose whether to purchase all
of the tendered shares and the Offeror will post a public announcement of its
decision.

 

         Return the unpurchased shares to the tendering shareholders    Time    
  

Within 5 business days (including 5th business day) after the end of Tender
Offer Period.

 

            Place        MasterLink’s special TSCD account for this Tender Offer
(Account No. 59200342584)

 

- 8 -



--------------------------------------------------------------------------------

                   Method       

Through TSCD book entry system by transfer from MasterLink’s special TSCD
account for this Tender Offer (Account No. 59200342584) to the TSCD account of
the relevant tendered shareholders.

 

Arrangement in the case where the number of the tendered shares exceeds the
Intended Purchased Shares.       

If the number of shares tendered exceeds the Intended Purchased Shares
(50,888,000 shares), the Offeror will purchase from all tendering shareholders
on pro rata basis (the total tendered shares divided by the Intended Purchased
Shares) up to the whole unit of 1,000 shares. For the fractional shares, the
Offeror will purchase on random selection.

 

If there are remaining shares after the above-mentioned selection, Masterlink
will, within five (5) business days (inclusive), return the unpurchased shares
from the special TSCD account for this Tender Offer, Account No. 59200342584) to
the TSCD account of the relevant tendered shareholders.

 

V.     Tender Agent

 

        

Name of Tender Agent

 

      

Masterlink Securities Corp.

 

Address

 

      

MasterLink office: 1-3 F, No. 209,’ Section

1st Fu-Huin Road, Taipei

 

Tel No.

 

       02-2325-5818

 

- 9 -



--------------------------------------------------------------------------------

Agency Matters

      

Assisting the Offeror in posting public notice on Masterlink’s designated web
site; accepting the tender of the Target Shares and deliver Tender Offer
Circular (including amendments and supplements);

 

Assisting the payment of the purchase price, transfer or return of the purchased
shares and delivery of any notice;

 

Responding to queries in respect of closing procedure.

 

For any other queries raised by the shareholders of the Target Company and any
other third parties, the Agent’s responsibility is limited to providing contact
details of the Offeror.

 

- 10 -